Citation Nr: 0309247	
Decision Date: 05/19/03    Archive Date: 05/27/03

DOCKET NO.  93-19 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a head 
injury, to include a seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from July 1971 to October 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1992 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  The Board remanded this 
case back to the RO for further development in July 1995, 
July 1996, and March 2000, and the case has since been 
returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  There is competent medical evidence linking a current 
seizure disorder to a head injury in service.


CONCLUSION OF LAW

Residuals of a head injury, to include a seizure disorder, 
were incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126.  See also 38 C.F.R. § 3.159.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board has considered this new legislation with regard to 
the issue on appeal.  Given the favorable action taken in 
this case, however, no further assistance in developing the 
facts pertinent to this limited issue is required at this 
time.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Also, certain chronic diseases, including 
organic neurological disorders, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The Board has reviewed the veteran's service medical records 
and observes that, in October 1972, he was noted to have 
fallen from a truck and to have struck his head at a point in 
the occipital area.

A December 1975 VA treatment record, which reflects the 
veteran's use of Dilantin for a seizure disorder, constitutes 
the first post-service evidence of a neurological disorder.  
In February 1976, the veteran's history of idiopathic 
seizures for one year was noted.  A diagnosis of a post-
traumatic seizure disorder is confirmed in an October 1995 VA 
neurological examination report.  

The veteran underwent a VA brain diseases/injuries 
examination in August 1996, and the report of this 
examination indicates that the examiner noted the veteran's 
history of a head injury in 1972.  The examiner diagnosed a 
post-traumatic seizure disorder and found that, while the 
veteran's seizures had been complicated by a history of 
substance abuse, "the initial cause of the seizure disorder 
appears to be a post-traumatic one, relevant to the patient's 
service connected injury of 1972."  The examiner reaffirmed 
this opinion in a January 1997 addendum, following a review 
of the veteran's recent VA examination reports.

In April 1997, the veteran underwent a further VA 
examination.  In the report of this examination, the examiner 
noted that there was no independent confirmation of past head 
trauma in the claims file but did not provide a further 
opinion as to the etiology of the veteran's apparent post-
traumatic seizure disorder.

The veteran's claims file was reviewed by a Veterans Health 
Administration doctor in September 1999.  This doctor opined 
that alcohol was the major causative factor regarding the 
veteran's seizure disorder, with idiopathic factors also 
possibly involved.  His in-service head injury was found to 
be "insufficient" to be an etiological factor.  

A VA CT scan, performed in July 2002, revealed status post 
right frontal temporal craniotomy; no CT evidence of 
intracranial hemorrhage, mass effect, midline, or extraaxial 
fluid collections; and mild inflammatory changes involving 
the ethmoid sinuses.  An electroencephalogram, performed in 
August 2002, was found to be abnormal, with evidence of focal 
cortical dysfunction on the right frontal temporal area.

Also, in August 2002, the veteran underwent a VA neurological 
examination.  The examiner reviewed the evidence regarding 
the veteran's October 1972 head injury and noted that, in the 
past decade, the veteran had been "substance free."  A 
generalized seizure disorder, tonic-clonic in type, was 
diagnosed, and the examiner opined that the veteran's 
seizures were not related to either the head injury or to an 
intercurrent cause like substance abuse.

Although the August 2002 VA examination report does not 
support the veteran's contention that his seizures are 
etiologically related in service, the accompanying 
electroencephalogram report showed abnormalities in the right 
frontal temporal region.  This finding, taken in the context 
of the prior VA opinion relating a current seizure disorder 
to service and the evidence of an in-service head injury in 
the occipital region, ensures that the evidence is at least 
in relative equipoise as to the question of whether a current 
seizure disorder is etiologically related to an in-service 
head injury.

Under 38 U.S.C.A. § 5107(b), when there is an approximate 
balance of positive and negative evidence in regard to an 
issue before the VA, all doubt is to be resolved in the 
claimant's favor.  As such, after resolving all doubt in the 
veteran's favor, the Board concludes that his current seizure 
disorder is etiologically related to a head injury during 
service.  Accordingly, service connection is granted for 
residuals of a head injury, to include a seizure disorder.  
This determination represents a complete grant of the benefit 
sought on appeal. 


ORDER

Service connection for residuals of a head injury, to include 
a seizure disorder, is granted.



________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

